Title: To George Washington from Joseph Whipple, 13 July 1789
From: Whipple, Joseph
To: Washington, George



Sir
Portsmouth New Hampshire 13th July 1789

With great respect I beg permission to address your Excellency and to Congratulate you on your election to the Chair of Government. The happy event of your accepting the appointment diffuses the utmost Satisfaction to every Friend of his Country.
Without the foundation of any claim to the freedom of writing to you from being known to your Excellency, I take the liberty to inform you that I am now in the Office of Collector of Impost Duties for the State of New Hampshire which I have held Several Years & having given attention to the duties of this office I am desirous of continuing in it under the federal Government, wishing for the Satisfaction of contributing my part of assistance in the Support of a Government so greatly promoted by your Excellency & which presages to our Country Peace and Happiness. I have the Honour to be with the most profound respect Sir Your Excellencys Most Obedient and Most Hume Servt

Joseph Whipple

